Citation Nr: 1510280	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-36 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for post-traumatic stress disorder (PTSD) for the period from August 28, 2007 to August 13, 2008.  

2.  Entitlement to an initial rating higher than 30 percent for PTSD for the period from August 14, 2008 to September 16, 2011.  

3.  Entitlement to an initial rating higher than 50 percent for PTSD for the period since September 17, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified periods of active duty in the Army from December 1990 to May 1991; August 2001 to April 2002; May 2002 to January 2003; March 2003 to May 2003; March 2005 to June 2006; and from July 2006 to August 2007.  He also had additional service in the Texas Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection and a 10 percent rating for PTSD, effective August 28, 2007.  

A December 2012 RO decision increased the rating for the Veteran's service-connected PTSD to 30 percent for the period from August 14, 2008 to September 16, 2011, and to 50 percent for the period since September 17, 2011.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2015, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran was last afforded a psychiatric examination for the VA (performed by QTC Medical Services) in September 2011.  The diagnosis was PTSD.  A Global Assessment of Functioning (GAF) of 55 was assigned.  Since that time, at the January 2015 Board hearing, the Veteran specifically testified that his service-connected PTSD had worsened since the September 2011 psychiatric examination for the VA (performed by QTC Medical Services).  

The Veteran has not been afforded a VA psychiatric examination, as to his service-connected PTSD, in approximately three and a half years.  Additionally, in light of the Veteran's testimony at the January 2015 Board hearing, the record clearly raises a question as to the current severity of his service-connected PTSD.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for PTSD since January 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his service-connected PTSD.  The entire claims file, including all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail.  

3.  Finally, readjudicate the issues on appeal.  If the benefit sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


